Citation Nr: 0010014	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-08 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
left great toe injury.  

2. Whether the veteran's claim for service connection for 
residuals of a left great toe injury is well grounded.  

3. Entitlement to service connection for residuals of a left 
great toe injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1981 to December 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the RO which 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for the residuals of 
a injury to the left great toe.  Service connection for the 
disorder at issue had been previously denied by the RO in an 
unappealed rating decision of March 1984.  

This case was remanded by the Board in July 1999 for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate consideration.  The issues listed on the title page 
have been recharacterized to comply with a recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court).  

For reasons made evident below, the issue of entitlement to 
service connection for the residuals of an injury to the left 
great toe will be discussed in the remand section of this 
decision.  


FINDINGS OF FACT

1. The RO denied service connection for the residuals of an 
injury to left great toe in an unappealed rating decision 
of March 1984.  

2. The evidence submitted since the unappealed rating 
decision of March 1984, and in conjunction with the 
veteran's January 1995 application to reopen his claim for 
service connection for the residuals of an injury to the 
left great toe is new, because it was not previously of 
record.  

3. The evidence submitted since the unappealed rating 
decision of March 1984 is material because it must be 
considered to fairly decide the merits of the veteran's 
claim for service connection for the residuals of an 
injury to the left great toe.  

4. The veteran's reopened claim for service connection for 
the residuals of an injury to the left great toe is 
plausible.  


CONCLUSIONS OF LAW

1. The March 1984 rating action denying service connection 
for the residuals of an injury to the left great toe is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  

2. The additional evidence received subsequent to the March 
1984 unappealed rating decision is new and material; the 
veteran's claim of service connection for the residuals of 
an injury to the left great to is therefore reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).  

3. The veteran's reopened claim for service connection for 
residuals of an injury to the left great toe is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen the Claim

The evidence which was of record at the time of the March 
1984 rating action that denied service connection for the 
residuals of a left great toe injury may be briefly 
summarized.  Review of the service medical records show that 
the veteran was treated in January 1983 for injury to the 
left great toe which was sustained when the veteran dropped a 
locker on the toe.  X-rays revealed no fracture.  On 
examination prior to separation from service in October 1983, 
no pertinent findings were noted.  

On VA medical examination in February 1984, the veteran gave 
a history of an injury to the left great toe during service.  
No findings were reported on musculoskeletal evaluation.  

The evidence associated with the record subsequent to the 
March 1984 rating action which denied service connection for 
residuals of an injury to the left great toe includes VA 
outpatient treatment records which reveal that the veteran 
was seen in May 1994 for an ingrown left great toenail.  The 
veteran subsequently underwent surgical removal of the left 
great toenail and debridement of necrotic tissue as an 
outpatient.  Subsequent VA outpatient treatment for pain in 
the left great toe is indicated.  

On private podiatry evaluation in March 1997, the veteran 
gave a history of blunt trauma to the left great toenail.  X-
rays showed a functional hallux limitus deformity with 
hypermobility of the first left metatarsal and some bony 
proliferation of the dorsal lateral margin.  There was some 
mild joint space narrowing.  

In a December 1997 statement, Charles T. Arena, D.P.M., 
indicated that the veteran a Grade I hallux limitus deformity 
of the left great toe joint which the podiatrist believed was 
secondary to the traumatic injury which the veteran sustained 
during service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
Service connection may be granted for disability diagnosed 
after service when all the evidence establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999)

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

Under the provisions of 38 C.F.R. § 38 C.F.R.§ 3.156(a), in 
order to reopen claims of service connection, there must be 
added to the record new and material evidence which, assuming 
its credibility, bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The basis for the denial of service connection for residuals 
of an injury to the left great toe in the March 1984 rating 
action was, essentially, that the veteran's left great toe 
injury sustained in service was acute and transitory and 
resolved without residuals noted on the examination prior to 
service discharge or on post service VA examination.  The 
evidence submitted subsequent to the 1984 rating action does 
show disability of the left great toe.  Moreover, a private 
podiatrist has related the veteran's current left great toe 
pathology to the injury sustained during service.  Such 
evidence is clearly new since it was not of record at the 
time of the March 1984 rating decision.  This evidence is 
also material because it is neither cumulative nor redundant 
and is supportive of the veteran's claim.  When read in 
conjunction with the other evidence of record, this evidence 
is of such significance that it must be considered to fairly 
adjudicate the veteran's claim as provided by 38 C.F.R. 
§ 3.156(a).  See Hodge v. West; 155 F. 3d. 1356 (1998).  
Since new and material has been submitted, the veteran's 
claim for service connection for residuals of an injury to 
the left great toe is reopened.  

II.  Well Groundedness of the Reopened Claim

The question now for consideration is whether the veteran's 
reopened claim for service connection for the residuals of a 
left great toe injury is "well-grounded".  The Court, in 
the recent case of Elkins v. West, 12 Vet. App. 209 (1999) 
has recognized that new and material evidence to reopen a 
previously denied claim need not be sufficient to render it 
well grounded 

Accordingly, the threshold question to be answered in regard 
to the veteran's reopened claim for entitlement to service 
connection for residuals of a left great toe injury is 
whether he has presented a well-grounded claim, i.e., a claim 
that is plausible.  If he has not, the claim must fail and 
there is no further duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this case, the evidence 
of record, including the service medical records, the post 
service VA and private medical records, including the 
December 1997 statement from the private podiatrist are 
sufficient to render the reopened claim for service 
connection for residuals of a left great toe injury well 
grounded.

According to a decision of the Court, a well-grounded claim 
requires competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1998).  

The veteran currently has a left great toe disability, 
diagnosed as a Grade I hallux limitus deformity of the left 
great toe joint.  Thus, the first requirement for a well 
grounded claim under Caluza has been met.  Since the service 
medical records show treatment for an injury to the left 
great toe, the second criteria for a well grounded claim 
under Caluza has also been met.  In view of the statement by 
a podiatrist in December 1997 to the effect that the 
veteran's current Grade I hallux limitus deformity of the 
left great toe joint was secondary to the injury sustained in 
service, the Board concludes that the third requirement for a 
well grounded claim under the Caluza standard has also been 
met.  



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for the residuals of 
injury to the left great toe is reopened.

The veteran's claim for service connection for residuals of 
an injury to the left great toe is well grounded.  


REMAND

In view of the above holding that the veteran has submitted 
new and material evidence to reopen his claim for service 
connection for residuals of a left great toe injury, and the 
further holding that this claim is well grounded, the Board 
is of the opinion that the duty to assist the veteran in the 
development of his claim, as mandated in 38 U.S.C.A. 
§ 5107(a), requires that he be afforded a VA examination to 
determine the nature and etiology of his current left great 
toe disability prior to consideration of the issue of service 
connection for residuals of a left great toe injury on the 
merits.  

This case is therefore REMANDED to the RO for the following 
action:

1. The RO should afford the veteran a VA 
orthopedic examination to determine 
the nature and etiology of his left 
great toe disability.  All pertinent 
clinical findings should be reported 
in detail.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
clinical records may be reviewed in 
detail, and the examiner should state 
that he has reviewed the claims folder 
in his examination report.  After 
clinical evaluation and following a 
review of the claims folder, the 
examining physician should render a 
medical opinion as to whether it is at 
least as likely as not that any 
disability of the left great toe found 
on the examination, was the result of 
the January 1983 injury to the left 
great toe sustained when the veteran 
dropped a locker on the toe during 
service.  

2. Then the RO should adjudicate the 
issue of entitlement to service 
connection for residuals of an injury 
to the left great toe on the basis of 
all the evidence of record.  If this 
benefit is not allowed, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying, clinical evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



